DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a CON of 15/602,254 filed 05/23/2017 (ABN).
	The claims in this instant application are afforded the effective filing date of 05/23/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
	It is the original claim set dated 08/05/2020 is missing a claim 3, thereby the numbering of the claims was improper. Thus, for this office action:
claim 4 will be renumber as claim 3; 
claim 5 is renumbered as claim 4; 
claim 6 is renumbered as claim 5; 
claim 7 is renumbered as claim 6; 
claim 8 is renumbered as claim 7; 
claim 9 is renumbered as claim 8;
claim 10 is renumbered as claim 9;
Claim 11 is renumbered as claim 10; 
claim 12 is renumbered as claim 11;
claim 13 is renumbered as claim 12; and
claim 14 is renumbered as claim 13. 
	For Applicant’s response to this office action to be complete, it is requested that Applicant file claim amendments that appropriately fix the numbering of the conflicted claims (and their dependencies).
	Claims 1-13 are pending in this instant application, and examined herein on the merits for patentability.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  there is no unit of measurement for the % ranges recited in said claims. It is suggested that applicant include the unit of measurement for all the % ranges in the claims (i.e., 5% to 80% by weight).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The multiple recitations of “or salt” in claim 2 renders the claim indefinite because it is unclear if the “salt” is referencing to the salt form of the recited amino acid or is the “salt” a separate species with no relation to the amino acid. It is noted that if the “salt” is a separate species, then it is an improper Markush group, as “salt” is not an alternative species of an amino acid because salt is not an amino acid. 
Furthermore, the recitation of “or slat” following ornithine is indefinite because it is unclear what is a “slat,” as the specification does not define this term and an ordinary artisan cannot apprised the metes and bounds of said term “slat.”
As a result, claim 2 does not clearly set forth the metes and bounds of patent protection desired.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei et al (19 December 2013; US 2013/0337023 A1).
Regarding claims 1, 2 and 12, Lei teaches a polyurea capsule composition, wherein the polyurea capsule encapsulates active material in polymeric wall resultant from the polymerization between a polyisocyanate and a crosslinking agent such as a protein or an amino acid, in the presence of a capsule formation aid (Abstract; [0008]-[0009], [0013]-[0024], [0028]-[0031] and [0094]; Example 1; claims 1-11 and 19-23). Lei teaches the active material is a fragrance oil present at a level of 5% to 80% of the polyurea capsule composition ([0058]). Lei teaches the stoichiometry of the crosslinking agent to isocyanate is from 2:1 and most preferably from 4:1, as calculated as the ratio between the amine groups of the crosslinking agent and the isocyanate groups of the polyisocyanate ([0090]). Lei teaches a consumer product comprising the polyurea capsules ([0009], [[0094]; claims 22 and 23).
Regarding claims 3 and 4, Lei teaches the crosslinking agent is a protein or gelatin ([0023]; claim 11).
Regarding claim 5, Lei teaches the polyisocyanate an aromatic polyisocyanate or aliphatic polyisocyanate, and the aliphatic polyisocyanate is a dimer, biuret, symmetric trimer, or asymmetric trimer of hexamethylene diisocyanate ([0008], [0014]-[0015]; claims 3-4).
Regarding claims 6 and 7, Lei teaches the polyurea capsule composition further contains a deposition aid, wherein the deposition is an anionic, cationic, nonionic or zwitterionic polymer ([0070]-[0071]; claims 20-21).

Regarding claim 9, as discussed above, Lei teaches the stoichiometry of the crosslinking agent to isocyanate is from 4:1 ([0090]).
Regarding claim 10, Lei teaches the polyurea capsule composition further contains a polysaccharide ([0070]-[0071]).
Regarding claim 11, Lei teaches the polyurea capsule composition further contains guar, alginate, starch, xanthan, chitosan, dextran, Arabic gum or carrageenan ([0071]).
Regarding claim 13, Lei teaches the consumer product is as shampoo, rinse, hair conditioner, cream body wash, body soap, body liquid detergent, hair refresher, hair lotion, personal cleaner, personal sanitizer or fabric refresher ([0009], [0094]; and claim 23).
As a result, the aforementioned teachings from Lei are anticipatory to claims 1-13 of the instant invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8299011 in view of Lei et al (19 December 2013; US 2013/0337023 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the U.S. Patent No. 8299011 significant overlap with the subject matter of the instant claims i.e. the claims in the Patent '011 being product-by process claims but containing the same ingredients for polyurea capsule as that of the instant claims.
The obvious variations here would be the crosslinking agent, the surfactant (capsule formation aid), and the stoichiometry of the crosslinking agent to isocyanate. Given the broadness of claims 1 and 2 of Patent ‘011, it would have been obvious to include a protein or an amino acid in the process of preparing the polyurea capsule of claims of the Patent ‘011 in view of the guidance from Lei (Abstract; [0008]-[0009], [0013]-
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 8299011 in view of Lei.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9687424 in view of in view of Lei et al (19 December 2013; US 2013/0337023 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the U.S. Patent No. 9687424 significant overlap with the subject matter of the instant claims i.e. the Patent ‘424 being product-by process claims but containing the same ingredients for polyurea capsule. It is noted that the claims of the Patent ‘424 and of the instant application are obvious permutation of one another in view of guidance from Lei. It would have been obvious in view of the guidance from Lei to optimize the stoichiometry of the crosslinking agent (polyamine) to isocyanate of the Patent ‘424 to a ratio of at least 2:1 (Lei: Abstract; [0008]-[0009], [0013]-[0024], [0028]-[0031], [0090] and [0094]; Example 1; claims 1-11 and 19-23)
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 9687424 in view of Lei.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9816059 in view of in view of Lei et al (19 December 2013; US 2013/0337023 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the U.S. Patent No. 9816059 significant overlap with the subject matter of the instant claims i.e. polyurea capsule formed from a reaction product of polyisocyanate and an amine as crosslinking agent in the presence of a capsule formulation aid. It is noted that the claims of the Patent ‘059 and of the instant application are obvious permutation of one another in view of guidance from Lei.
It would have been obvious to include a protein or an amino acid in the capsule composition of claims of the Patent ‘059 in view of the guidance from Lei (Abstract; [0008]-[0009], [0013]-[0024], [0028]-[0031], [0090] and [0094]; Example 1; claims 1-11 and 19-23) to arrive at the instant claimed polyurea capsule composition. It would also have been obvious in view of the guidance from Lei to optimize the stoichiometry of the crosslinking agent (polyamine) to isocyanate of the Patent ‘059 to a ratio of at least 2:1 (Lei: [0090]), and arrive at the instant claimed polyurea capsule.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 9816059 in view of Lei.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10226405 in view of in view of Lei et al (19 December 2013; US 2013/0337023 A1). 

It would have been obvious to include a protein or an amino acid in the capsule composition of claims of the Patent ‘405 in view of the guidance from Lei (Abstract; [0008]-[0009], [0013]-[0024], [0028]-[0031], [0090] and [0094]; Example 1; claims 1-11 and 19-23) to arrive at the instant claimed polyurea capsule composition. It would also have been obvious in view of the guidance from Lei to optimize the stoichiometry of the crosslinking agent (polyamine) to isocyanate of the Patent ‘405 to a ratio of at least 2:1 (Lei: [0090]), and arrive at the instant claimed polyurea capsule. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 10226405 in view of Lei.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10092486 in view of in view of Lei et al (19 December 2013; US 2013/0337023 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘486 significant overlap with the subject matter of the instant claims i.e. polyurea capsule formed from a reaction product of polyisocyanate and an amine as crosslinking agent in the presence of a capsule 
It would have been obvious to include a protein or an amino acid in the capsule composition of claims of the Patent ‘486 in view of the guidance from Lei (Abstract; [0008]-[0009], [0013]-[0024], [0028]-[0031], [0090] and [0094]; Example 1; claims 1-11 and 19-23) to arrive at the instant claimed polyurea capsule composition. It would also have been obvious in view of the guidance from Lei to optimize the stoichiometry of the crosslinking agent (polyamine) to isocyanate of the Patent ‘486 to a ratio of at least 2:1 (Lei: [0090]), and arrive at the instant claimed polyurea capsule.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 10092486 in view of Lei.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10537503 in view of in view of Lei et al (19 December 2013; US 2013/0337023 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘503 significant overlap with the subject matter of the instant claims i.e. polyurea capsule formed from a reaction product of polyisocyanate and a crosslinking agent in the presence of a capsule formulation aid. It is noted that the claims of Patent ‘503 and of the instant application are obvious permutation of one another in view of Lei.
It would have been obvious to include a protein or an amino acid in the capsule composition of claims of the Patent ‘503 in view of the guidance from Lei (Abstract; [0008]-
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 10537503 in view of Lei.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10434045 in view of in view of Lei et al (19 December 2013; US 2013/0337023 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘045 significant overlap with the subject matter of the instant claims i.e. polyurea capsule formed from a reaction product of polyisocyanate and a crosslinking agent in the presence of a capsule formulation aid. It is noted that the claims of Patent ‘045 and of the instant application are obvious permutation of one another in view of Lei.
It would have been obvious to include a protein or an amino acid in the capsule composition of claims of the Patent ‘045 in view of the guidance from Lei (Abstract; [0008]-[0009], [0013]-[0024], [0028]-[0031], [0090] and [0094]; Example 1; claims 1-11 and 19-23) to arrive at the instant claimed polyurea capsule composition. It would also have been obvious in view of the guidance from Lei to optimize the stoichiometry of the crosslinking 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 10434045 in view of Lei.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10842721 in view of in view of Lei et al (19 December 2013; US 2013/0337023 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘721 significant overlap with the subject matter of the instant claims i.e. polyurea capsule formed from a reaction product of polyisocyanate and a crosslinking agent in the presence of a capsule formulation aid. It is noted that the claims of Patent ‘721 and of the instant application are obvious permutation of one another in view of Lei.
It would have been obvious to include a protein or an amino acid in the capsule composition of claims of the Patent ‘721 in view of the guidance from Lei (Abstract; [0008]-[0009], [0013]-[0024], [0028]-[0031], [0090] and [0094]; Example 1; claims 1-11 and 19-23) to arrive at the instant claimed polyurea capsule composition. It would also have been obvious in view of the guidance from Lei to optimize the stoichiometry of the crosslinking agent (polyamine) to isocyanate of the Patent ‘721 to a ratio of at least 2:1 (Lei: [0090]), and arrive at the instant claimed polyurea capsule.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 10842721 in view of Lei.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11-15 and 21-22 of copending Application No. 13967800 in view of Lei et al (19 December 2013; US 2013/0337023 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘800 significant overlap with the subject matter of the instant claims i.e. the claims of the copending application ‘800 being product-by process claims but containing the same ingredients for polyurea capsule, in which the polyurea capsule formed from a reaction product of polyisocyanate and a crosslinking agent in the presence of a capsule formulation aid (surfactant). It is noted that the claims of the copending application ‘800 and of the instant application are obvious permutation of one another in view of guidance from Lei.
It would have been obvious to include a protein or an amino acid in the capsule composition of claims of the copending application ‘800 in view of the guidance from Lei (Abstract; [0008]-[0009], [0013]-[0024], [0028]-[0031], [0090] and [0094]; Example 1; claims 1-11 and 19-23) to arrive at the instant claimed polyurea capsule composition. It would also have been obvious in view of the guidance from Lei to optimize the stoichiometry of the crosslinking agent (polyamine) to isocyanate of the copending application ‘800 to a ratio of at least 2:1 (Lei: [0090]), and arrive at the instant claimed polyurea capsule.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending Application No. 13967800 in view of Lei.
provisional nonstatutory double patenting rejection.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9 and 11-12 of copending Application No. 16592033 in view of Lei et al (19 December 2013; US 2013/0337023 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘033 significant overlap with the subject matter of the instant claims i.e. the claims of the copending application ‘033 being product-by process claims but containing the same ingredients for polyurea capsule, in which the polyurea capsule formed from a reaction product of polyisocyanate and a crosslinking agent in the presence of a capsule formulation aid. It is noted that the claims of the copending application ‘033 and of the instant application are obvious permutation of one another in view of guidance from Lei.
It would also have been obvious in view of the guidance from Lei to optimize the stoichiometry of the crosslinking agent (polyamine) to isocyanate of the copending application ‘033 to a ratio of at least 2:1 (Lei: Abstract; [0008]-[0009], [0013]-[0024], [0028]-[0031], [0090] and [0094]; Example 1; claims 1-11 and 19-23), and arrive at the instant claimed polyurea capsule.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending Application No. 16592033 in view of Lei.
This is a provisional nonstatutory double patenting rejection.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17050855 in view of Lei et al (19 December 2013; US 2013/0337023 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘855 significant overlap with the subject matter of the instant claims i.e. polyurea capsules formed from a reaction product of polyisocyanate and a crosslinking agent in the presence of a capsule formulation aid, wherein the capsules encapsulate a fragrance. It is noted that the claims of copending application ‘855 and of the instant application are obvious permutation of one another in view of Lei.
It would have been obvious to include a protein or an amino acid in the capsule composition of claims of the copending application ‘855 in view of the guidance from Lei (Lei: Abstract; [0008]-[0009], [0013]-[0024], [0028]-[0031], [0090] and [0094]; Example 1; claims 1-11 and 19-23) to arrive at the instant claimed polyurea capsule composition. It would also have been obvious in view of the guidance from Lei to optimize the stoichiometry of the crosslinking agent (polyamine) to isocyanate of the copending application ‘855 to a ratio of at least 2:1 (Lei: [0090]), and arrive at the instant claimed polyurea capsule.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending Application No. 17050855 in view of Lei.
This is a provisional nonstatutory double patenting rejection.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613